— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered August 23, 1982, convicting him of manslaughter in the first degree, criminal possession of a weapon in the second degree, and criminal use of a firearm in the second degree, after a nonjury trial, and imposing sentence.
Judgment affirmed.
*694We reject the defendant’s claim that his guilt was not established beyond a reasonable doubt. The People disproved his justification defense beyond a reasonable doubt (see, People v Steele, 26 NY2d 526). Weinstein, J. P., Lawrence, Kunzeman and Kooper, JJ., concur.